Exhibit 10.11.4

[g24242kc01i001.gif]

WESTAFF, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated July 26, 2006)

I.              PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
Westaff, Inc. by providing eligible employees with the opportunity to acquire a
proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

II.            ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for adminis­tering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

III.           STOCK SUBJECT TO PLAN

A.            The stock purchasable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares of Common Stock
purchased on the open market. The maximum number of shares of Common Stock which
may be issued over the term of the Plan shall not exceed six hundred twelve
thousand and five hundred (612,500) shares.

B.            Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and class of securities issuable under
the Plan, (ii) the maximum number and class of securities purchasable per
Participant on any one Purchase Date and (iii) the number and class of
securities and the price per share in effect under each outstanding purchase
right in order to prevent the dilution or enlargement of benefits thereunder.

IV.           PURCHASE PERIODS

A.            Shares of Common Stock shall be offered for purchase under the
Plan through a series of successive purchase periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan


--------------------------------------------------------------------------------


shall have been sooner terminated. The Board shall have the power to change the
duration of purchase periods (including the commencement and termination dates
thereof) with respect to future purchase periods without shareholder approval if
such change is announced at least fifteen (15) days prior to the scheduled
beginning of the first purchase period to be affected thereafter.

B.            Each purchase period shall have a duration of six (6) months.
Purchase periods shall run from the first business day in February to the last
business day in July each year and from the first business day in August each
year to the last business day in January of the following year. The first
purchase period began on November 3, 1996 and ended on the last business day in
January 1997.

V.            ELIGIBILITY

A.            Each individual who is an Eligible Employee on the start date of
any purchase period shall be eligible to participate in the Plan for that
purchase period.

B.            To participate in the Plan for a particular purchase period, the
Eligible Employee must complete the Enrollment/Change Form prescribed by the
Plan Administrator (including a Stock Purchase Agreement) and file such forms
with the Plan Administrator (or its designate) on or before the start date of
the purchase period.

VI.           PAYROLL DEDUCTIONS

A.            The payroll deduction authorized by the Parti­cipant for purposes
of acquiring shares of Common Stock under the Plan may be any multiple of one
percent (1%) of the Cash Earnings paid to the Participant during each purchase
period, up to a maximum of ten percent (10%). The deduction rate so authorized
shall continue in effect for the entire purchase period. The Participant may not
increase his or her rate of payroll deduction during a purchase period. However,
the Participant may, at any time during the purchase period, reduce his or her
rate of payroll deduction to become effective as soon as possible after filing
the appropriate form with the Plan Administrator. The Participant may not,
however, effect more than one (1) such reduction per purchase period.

B.            Payroll deductions shall begin on the first pay day following the
start date of the purchase period and shall (unless sooner terminated by the
Participant) continue through the pay day ending with or immediately prior to
the last day of the purchase period. The amounts so collected shall be credited
to the Participant’s book account under the Plan, but no interest shall be paid
on the balance from time to time outstanding in such account. The amounts
collected from the Participant shall not be held in any segregated account or
trust fund and may be commingled with the general assets of the Corporation and
used for general corporate purposes.

C.            Payroll deductions shall automatically cease upon the termination
of the Participant’s purchase right in accord­ance with the provisions of the
Plan.

D.            The Participant’s acquisition of Common Stock under the Plan on
any Purchase Date shall neither limit nor require the Participant’s acquisition
of Common Stock on any subsequent Purchase Date.

2


--------------------------------------------------------------------------------


VII.         PURCHASE RIGHTS

A.            Grant of Purchase Right. A Participant shall be granted a separate
purchase right on the start date of each purchase period in which he or she
participates. The purchase right shall provide the Participant with the right to
purchase shares of Common Stock on the Purchase Date upon the terms set forth
below. The Participant shall execute a stock purchase agreement embodying such
terms and such other provisions (not inconsistent with the Plan) as the Plan
Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B.            Exercise of the Purchase Right. Each purchase right shall be
automatically exercised on the Purchase Date, and shares of Common Stock shall
accordingly be purchased on behalf of each Participant (other than any
Participant whose payroll deductions have previously been refunded pursuant to
the Termination of Purchase Right provisions below) on such date. The purchase
shall be effected by applying the Participant’s payroll deductions for the
purchase period ending on such Purchase Date to the purchase of shares of Common
Stock (subject to the limitation on the maximum number of shares purchasable per
Participant on any one Purchase Date) at the purchase price in effect for that
purchase period.

C.            Purchase Price. The purchase price per share at which Common Stock
will be purchased on the Participant’s behalf on each Purchase Date shall be
equal to ninety percent (90%) of the lower of (i) the Fair Market Value per
share of Common Stock on the start date of the purchase period or (ii) the Fair
Market Value per share of Common Stock on that Purchase Date.

D.            Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
payroll deductions during the purchase period ending with that Purchase Date by
the purchase price in effect for that Purchase Date. However, the maximum number
of shares of Common Stock purchasable per Participant on any one Purchase Date
shall not exceed one thousand one hundred twenty-five (1,125) shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization.

E.             Excess Payroll Deductions. Any payroll deductions not applied to
the purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable by the Participant on the
Purchase Date shall be promptly refunded.

3


--------------------------------------------------------------------------------


F.             Termination of Purchase Right. The following provisions shall
govern the termination of outstanding purchase rights:

1.             A Participant may, at any time prior to the last day of the
purchase period, terminate his or her outstanding purchase right by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to the
terminated purchase right. Any payroll deductions collected during the purchase
period in which such termination occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time such purchase right is terminated,
then the payroll deductions collected with respect to the terminated right shall
be refunded as soon as possible.

2.             The termination of such purchase right shall be irrevocable, and
the Participant may not subsequently rejoin the purchase period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent purchase period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed Enrollment/Change Form) on or before
the start date of the new purchase period.

3.             Should the Participant cease to remain an Eligible Employee for
any reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the purchase
period in which the purchase right so terminates shall be immediately refunded.
However, should the Participant cease to remain in active service by reason of
an approved unpaid leave of absence, then the Participant shall have the right,
exercisable up until the last business day of the purchase period in which such
leave commences, to (a) withdraw all the payroll deductions collected to date on
his or her behalf during such purchase period or (b) have such funds held for
the purchase of shares on the next scheduled Purchase Date. In no event,
however, shall any further payroll deductions be collected on the Participant’s
behalf during such leave. Upon the Participant’s return to active service, his
or her payroll deductions under the Plan shall automatically resume at the rate
in effect at the time the leave began, unless the Participant withdraws from the
Plan prior to his or her return.

G.            Corporate Transaction. In the event of a proposed Corporate
Transaction, each outstanding purchase right shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Plan Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the purchase period then in progress by
setting a new Purchase Date (the “New Purchase Date”). If the Plan Administrator
shortens the purchase period then in progress in lieu of assumption in the event
of a Corporate Transaction, the Plan Administrator shall notify each Participant
in writing at least ten (10) business days prior to the New Purchase Date, that
the Purchase Date for the Participant’s option has been changed to the New
Purchase Date and that either:

4


--------------------------------------------------------------------------------


1.             the Participant’s purchase right will be exercised automatically
on the New Purchase Date, unless prior to such date the Participant has
terminated his or her purchase right as provided in Section VII.F.1; or

2.             the Company shall pay to the Participant on the New Purchase Date
an amount in cash, cash equivalents, or property as determined by the Plan
Administrator that is equal to the difference in the Fair Market Value of the
shares subject to the purchase right and the purchase price due had the
Participant’s purchase right been exercised automatically under clause 1 above.

For purposes of this Subsection, a purchase right granted under the Plan shall
be deemed to be assumed if, in connection with the Corporate Transaction, the
purchase right is replaced with a comparable purchase right with respect to
shares of the successor corporation or parent thereof. The determination of
purchase right comparability shall be made by the Plan Administrator prior to
the Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

H.            Proration of Purchase Rights. Should the total number of shares of
Common Stock which are to be purchased pursuant to outstanding purchase rights
on any particular date exceed the number of shares then available for issuance
under the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

I.              Assignability. The purchase right shall be exercisable only by
the Participant and shall not be assignable or transferable by the Participant.

J.             Stockholder Rights. A Participant shall have no stockholder
rights with respect to the shares subject to his or her outstanding purchase
right until the shares are purchased on the Participant’s behalf in accordance
with the provisions of the Plan and the Participant has become a holder of
record of the purchased shares.

VIII.        ACCRUAL LIMITATIONS

A.            No Participant shall be entitled to accrue rights to acquire
Common Stock pursuant to any purchase right outstanding under this Plan if and
to the extent such accrual, when aggregated with (i) rights to purchase Common
Stock accrued under any other purchase right granted under this Plan and (ii)
similar rights accrued under other employee stock purchase plans (within the
meaning of Code Section 423) of the Corporation or any Corporate Affiliate,
would otherwise permit such Participant to purchase more than Twenty-Five
Thousand Dollars ($25,000) worth of stock of the Corporation or any Corporate
Affiliate (determined on the basis of the Fair Market Value of such stock on the
date or dates such rights are granted) for each calendar year such rights are at
any time outstanding.

B.            For purposes of applying such accrual limitations, the following
provisions shall be in effect:

5


--------------------------------------------------------------------------------


1.             The right to acquire Common Stock under each outstanding purchase
right shall accrue on the Purchase Date in effect for the purchase period for
which such right is granted.

2.             No right to acquire Common Stock under any outstanding purchase
right shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value per share on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.

3.             If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular purchase period, then the payroll
deductions which the Participant made during that purchase period with respect
to such purchase right shall be promptly refunded.

C.            In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.

IX.           EFFECTIVE DATE AND TERM OF THE PLAN

A.            The Plan was adopted by the Board on April 25, 1996 and became
effective on November 3, 1996, provided no purchase rights granted under the
Plan were to be exercised, and no shares of Common Stock were to be issued
hereunder, until (i) the Plan had been approved by the stockholders of the
Corporation and (ii) the Corporation had complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq Global Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regula­tion. In the event such stockholder approval were
not obtained, or such compliance were not effected, within twelve (12) months
after the date on which the Plan is adopted by the Board, the Plan was to have
terminated and have no further force or effect and all sums collected from
Participants during the initial purchase period hereunder were to have been
refunded.

B.            Unless sooner terminated by the Board, the Plan shall terminate
upon the earliest to occur of (i) the last business day in January 2017, (ii)
the date on which all shares available for issuance under the Plan shall have
been sold pursuant to purchase rights exercised under the Plan or (iii) the date
on which all purchase rights are exercised in connection with a Corporate
Transaction. No further purchase rights shall be granted or exercised, and no
further payroll deductions shall be collected, under the Plan following such
termination.

X.            AMENDMENT OF THE PLAN

The Board may alter, amend, suspend or discontinue the Plan at any time to
become effective immediately following the close of any purchase period.
However, the Board may not, without the approval of the Corporation’s
stockholders, (i) materially increase the number of shares

6


--------------------------------------------------------------------------------


of Common Stock issuable under the Plan or the maximum number of shares
purchasable per Participant on any one Purchase Date, except for permissible
adjustments in the event of certain changes in the Corporation’s capitalization,
(ii) alter the purchase price formula so as to reduce the purchase price payable
for the shares of Common Stock purchasable under the Plan, or (iii) materially
increase the benefits accruing to Participants under the Plan or materially
modify the requirements for eligibility to participate in the Plan.

On July 26, 2006, the Board adopted and approved an amendment and restatement of
the Plan to extend the term of the Plan to the last business day of January,
2017 and, effective for purchase periods commencing on and after August 1, 2006,
to modify the purchase price per share discount from eighty-five percent (85%)
to ninety percent (90%) and to expand the actions the Company may take in
connection with a Corporate Transaction and to modify the list of Participating
Corporations who extend the benefits of the Plan to their Eligible Employees.

XI.           GENERAL PROVISIONS

A.            All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation.

B.            Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.

C.            The provisions of the Plan shall be governed by the laws of the
State of California without resort to that State’s conflict-of-laws rules.

 

7


--------------------------------------------------------------------------------


Exhibit 10.11.4

Schedule A

CURRENT LIST OF PARTICIPATING CORPORATIONS

Domestic

Westaff, Inc., a Delaware corporation

Westaff (USA), Inc., a California corporation

Westaff Support, Inc., a California corporation

 


--------------------------------------------------------------------------------


Exhibit 10.11.4

APPENDIX

The following definitions shall be in effect under the Plan:

A.            Board shall mean the Corporation’s Board of Directors.

B.            Cash Earnings shall mean the (i) regular base salary paid to a
Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan plus (ii)
any pre-tax contributions made by the Participant to any Code Section 401(k)
salary deferral plan or any Code Section 125 cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate plus (iii)
all overtime payments, bonuses, commissions, current profit-sharing
distributions and other incentive-type payments. However, Cash Earnings shall
not include any contributions (other than Code Section 401(k) or Code Section
125 contributions) made on the Participant’s behalf by the Corporation or any
Corporate Affiliate under any employee benefit or welfare plan now or hereafter
established.

C.            Code shall mean the Internal Revenue Code of 1986, as amended.

D.            Common Stock shall mean the Corporation’s common stock.

E.             Corporate Affiliate shall mean any parent or subsidiary
corporation of the Corporation (as determined in accordance with Code Section
424), whether now existing or subsequently established.

F.             Corporate Transaction shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

1.             a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction;

2.             the sale, transfer or other disposition of all or substantially
all of the assets of the Corporation in complete liquidation or dissolution of
the Corporation; or

3.             an acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities.

G.            Corporation shall mean Westaff, Inc., a Delaware corporation, and
any corporate successor to all or substan­tially all of the assets or voting
stock of Westaff, Inc. which shall by appropriate action adopt the Plan.

H.            Eligible Employee shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty


--------------------------------------------------------------------------------


(20) hours of service per week for more than five (5) months per calendar year
for earnings considered wages under Code Section 3401(a).

I.              Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

1.             If the Common Stock is are listed on one or more established
stock exchanges or national market systems, including without limitation The
NASDAQ Global Select Market, The NASDAQ Global Market and The NASDAQ Capital
Market,its Fair Market Value shall be the closing sales price for such shares
(or the closing bid, if no sales were reported) as quoted on the principal
exchange or system on which the Common Stock is listed (as determined by the
Plan Administrator) on the date of determination (or, if no closing sales price
or closing bid was reported on that date, as applicable, on the last trading
date such closing sales price or closing bid was reported), as reported in The
Wall Street Journal or such other source as the Plan Administrator deems
reliable;

2.             If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such shares as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of the Common Stock shall
be the mean between the high bid and low asked prices for the Common Stock on
the date of determination (or, if no such prices were reported on that date, on
the last date such prices were reported), as reported in The Wall Street Journal
or such other source as the Plan Administrator deems reliable; or

3.             In the absence of an established market for the Common Stock of
the type described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Plan Administrator in good faith.

J.             1933 Act shall mean the Securities Act of 1933, as amended.

K.            Participant shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.

L.            Participating Corporation shall mean the Corporation and such
Corporate Affiliate or Affiliates as may be authorized from time to time by the
Board to extend the benefits of the Plan to their Eligible Employees. The
current Participating Corporations in the Plan are listed in attached
Schedule A.

M.           Plan shall mean the Corporation’s Employee Stock Purchase Plan, as
set forth in this document.

N.            Plan Administrator shall mean the committee of two (2) or more
non-employee Board members appointed by the Board to administer the Plan.

O.            Purchase Date shall mean the last business day of each purchase
period. The initial Purchase Date shall mean January 31, 1997.

 


--------------------------------------------------------------------------------